Citation Nr: 9917510	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  92-10 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from August 1949 to June 
1952 and from February 1955 to December 1955.

This matter returns to the Board of Veterans' Appeals (Board) 
from a remand dated in April 1994.  The requested development 
was completed and the case was returned for appellate 
consideration.  Upon subsequent consideration, the Board 
decided to undertake additional inquiry and requested an 
opinion from a medical expert associated with the Department 
of Veterans Affairs.  The requested opinion has been 
associated with the claims folder and the case has been 
returned for completion of appellate review.

The Board notes that the appellant has indicated that he 
desires to pursue the issue of clear and unmistakable error 
in a March 1958, rating decision which denied eligibility for 
VA "hospital or treatment purposes only" for his psychiatric 
disability.  Also, as explained in the Board's remand 
decision of April 7, 1991, a 1989 rating decision adjudicated 
the appellant's claim of entitlement to service connection 
for a psychiatric disorder on the basis of the basis of 
finality, when, in fact, the claim should have been, and now 
has been, adjudicated on a de novo basis.  In view of the 
following favorable action regarding service connection, 
which now entitles the appellant to treatment for his 
psychiatric disability, the Board concludes that this issue 
concerning denial of VA treatment has been rendered moot.  
Accordingly, the issue of clear and unmistakable error in the 
March 1958 rating decision will not be addressed in the 
following decision.


FINDINGS OF FACT

1. The appellant served on active duty from August 1949 to 
June 1952 and from February 1955 to December 1955.

2. The service medical records are incomplete.
3. A VA hospitalization report covering the period from 
August 22nd to the 25th, 1955, during the appellant's second 
period of active duty, reflects a differential diagnosis 
of emotional instability reaction and a schizophrenic 
reaction, acute, otherwise unclassified.

4. A VA hospitalization report covering the period from 
October 28th to December 20th, 1955, reflects a diagnosis of 
an emotionally unstable personality.

5. Subsequent examination, treatment and hospitalization 
reports, both VA and private dated from 1955 to 1995 
reflect various psychiatric diagnoses including 
schizophrenia, anxiety neurosis, bipolar disorder, manic 
depressive illness and major depression.

6. In view of the conflicting diagnoses of record, an opinion 
was obtained from a VA psychiatrist in April 1999.

7. The VA psychiatrist concluded after review of the 
appellant's claims folder that the pattern and profile of 
the appellant's illness, which began during military 
service, has essentially continued through the years and 
persists through the present time.


CONCLUSION OF LAW

Major depression, recurrent, was incurred during active duty.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the appellant's claim for 
service connection for an acquired psychiatric disorder is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Specifically, his assertions regarding the onset of an 
acquired psychiatric disorder during service when viewed in 
light of the hospitalization reports dated in 1955, are 
deemed to be sufficient to render this claim plausible.

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§§ 101(16), 1110, 1131 (West 1991).  Furthermore, with 
chronic disease shown as such in service so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1998).  This rule 
does not mean that any manifestation of joint pain, any 
abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, etc., in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, etc., first shown as a 
clear-cut clinical entity, at some later date.  Idem.  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Id. 
(emphasis added)  Continuity of symptomatology is required 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  Id.  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
Id.

Establishing direct service connection for a disability which 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(d); Cuevas v. Principi, 3 Vet.App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet.App. 141, 143 
(1992).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

After careful review of the evidence of record, the 
undersigned concludes that entitlement to service connection 
for major depression is warranted.  In reaching this 
conclusion, the Board places particular emphasis upon the 
April 1999 VA psychiatrist's opinion.  The psychiatrist noted 
that the appellant's entire claims folder was reviewed prior 
to rendering this opinion in which it was noted that:

The pattern and profile of illness, which 
began during military service in the 
context of a first marriage and a new 
child, has essentially continued through 
the years and persists through the 
present time.

Accordingly, the following diagnoses are 
considered most likely given the pattern 
of symptoms over the past 49 years.  
Axis I  1.  Major depressive 
disorder-recurrent and without full 
resolution between episodes.
2.  History of alcohol abuse

Axis II  1.  Antisocial, 
narcissistic and paranoid 
personality traits ...

In weighing the evidence of record, the Board finds that the 
evidence supports a finding of entitlement to service 
connection for major depression disorder.  The VA 
psychiatrist, as noted above, concluded that the 
symptomatology documented during service has continued since 
that time and is, in fact, representative of the onset of his 
current psychiatric disability.  Entitlement to service 
connection for major depression is warranted.




	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for major depression is granted.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

